I concur in the order to be made *Page 608 
with the following additional observations that I deem pertinent:
Conditions annexed to the issuance of a professional license, such as to practice dentistry, are mere limitations upon the right of an applicant to have a license issued to him when he applies for it, and such conditions are severable from the requirement that a license should be applied for. Therefore, when it is contended that a statute has annexed to the issuance of a required license for the practice of a particular profession, the engaging in which is made unlawful absent such license, some unconstitutional, unreasonable, invalid or unenforceable condition precedent the remedy for the intended licensee to pursue is to invoke mandamus to compel the issuance of a license the non observance of the unconstitutional, invalid unreasonable or illegal condition precedent to the contrary notwithstanding, in which event the court will compel the license to be issued absent such objectionable conditions as are found to have been annexed to the right to obtain it. So it is no defense in a criminal case to show that a license has been wrongfully denied, since the requirement of license per se, is an enforceable police regulation; the remedy for wrongful refusal of license being to proceed by mandamus to obtain, or sue the officials in an action on the case if they fraudulently or maliciously deny it.